DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 09/13/2022 is accepted and entered. Applicant’s amendments to the claims have overcome the previous claim objections and the previous claim objections have been withdrawn.
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive.
Applicant alleges on pages 7-8 that Hogard is silent whether the blood circuit only protrudes from one edge of the extracorporeal circulation cassette. Applicant alleges that ¶ [0324] and Figs. 36-37 describe an embodiment of a cassette which is slidably inserted into the slot, but the cassette must be connected to bags via the bag ports 132-138 which are on a different edge of the cassette from the arterial and venous patient lines. However, the blood circuit as claimed is interpreted to only comprise the arterial and venous patient lines as well as the tubing located within the body of the cassette itself. Since the bag ports of Figs. 36 and 37 of Hogard are recessed into the cassette body, none of the blood circuit protrudes from the cassette other than the arterial and venous lines.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hogard et al (US 2009/0124963).
Regarding Claim 1, Hogard discloses an extracorporeal circulation cassette (100b, Fig. 40), comprising:
a blood circuit formed of a flexible tube (the blood circuit is comprised of tubing connecting the patient to the cassette, tubing within the cassette, and a portion of dialysate tubes 184 which are described as compressible and therefore flexible, ¶ [0326]) and including a blood tube access portion (see Image 1) which is configured to be slidably inserted into a cassette slot (198, Fig. 39; ¶ [0327]; the structure of the cassette and slot allows for the cassette to be slidably inserted into the slot) of an apparatus (180, Fig. 39);
first and second panels (96, 98, Fig. 44; ¶ [0339]) unified with each other by sandwiching the blood circuit from both sides and having rigidity (¶ [0339-0340]); and
a window (see Image 1) formed at a part slidably inserted into the cassette slot (198, Fig. 39; ¶ [0326]; the tubes 184 need to cooperate with the linear fingers 182 within the machine, and as such the window will be in the portion of the cassette inserted into the slot) of at least one of the first and second panels (96, 98, Fig. 44; as shown in Fig. 40, at least one of the panels has the window that allows the linear fingers 182, Fig. 38, to interact with tubing 184, Fig. 40), wherein
the blood tube access portion (see Image 1) of the blood circuit stored in a space formed by the first and second panels (96, 98, Fig. 44) is disposed at the window (see Image 1; the blood tube access portion is within the window), and
a part of the blood circuit (see Image 1; labelled as “patient lines”) other than the blood tube access portion (see Image 1) is exposed from the cassette slot (198, Fig. 39) when the extracorporeal circulation cassette (100b, Fig. 40) is slidably inserted into the cassette slot (198, Fig. 39).

    PNG
    media_image1.png
    526
    572
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 40 of Hogard
The embodiment of Figures 39 and 40 of Hogard is silent whether the blood circuit only protrudes from one edge of the extracorporeal circulation cassette.
However, the embodiment of Figures 36 and 37 of Hogard clearly shows a dialysis cassette (100a, Figs. 36-37) inserted within a slot (174, Figs. 36-37), where the blood circuit only protrudes from one edge of the cassette. As seen in Fig. 36, the blood circuit, which consists only of the tubing 44a and 44b as well as the tubing and ports within the cassette body, only protrudes from one side of the cassette. Although there are ports for the connection of the dialysate bags, these ports do not protrude from the cassette. Instead, the ports will connect to the bags through the treatment machine itself. This allows the cassette to connect to containers that are on top of the dialysate machine while still easily sliding into the slot of the dialysis machine. Removing the vertically extending tubing connected to the cassette will also prevent possible damage of the tubing by placing it within the machine itself. As such, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the cassette and slot of Figs. 39 and 40 of Hogard to have the blood circuit only protrude from one edge of the extracorporeal circulation cassette, as taught by the embodiment of Figs. 36 and 37.
Regarding Claim 3, Hogard further discloses at least part of the portion other than the blood tube access portion (see Image 1) of the blood circuit is disposed in the space formed by the first and second panels (96, 98, Fig. 44; ¶ [0339-0340]; other tubes are located between the two panels of the cassette, as shown schematically in Fig. 40).
Regarding Claim 4, Hogard further discloses a dialysate circuit formed of a flexible tube (the dialysate circuit is comprised of tubing connecting the bags to the cassette, tubing within the cassette, and some dialysate tubes 184 which are described as compressible and therefore flexible, ¶ [0326]) and including a dialysate tube access portion (see Image 1) which is configured to be inserted into the cassette slot (198, Fig. 39; ¶ [0327]; the structure of the cassette and slot allows for the cassette to be slidably inserted into the slot) of an apparatus (180, Fig. 39); wherein
the dialysate circuit is stored in the space formed by the first and second panels (96, 98, Fig. 44; at least some of the circuit is located within the cassette itself), and
the dialysate tube access portion (see Image 1) of the dialysate circuit is disposed at the window (see Image 1).
Regarding Claim 5, Hogard further discloses at least part of the portion other than the dialysate tube access portion (see Image 1) of the dialysate circuit is disposed in the space formed by the first and second panels (96, 98, Fig. 44; ¶ [0339-0340]; other tubes are located between the two panels of the cassette, as shown schematically in Fig. 40).
Regarding Claim 6, Hogard further discloses the window (see Image 1) has an opening (¶ [0326]; there must be an opening at the window portion to allow the driver fingers 182 to compress the tubes 184, as shown in Figs. 38 and 40); and
the blood tube access portion (see Image 1) of the blood circuit and the dialysate tube access portion (see Image 1) of the dialysate circuit are exposed at the opening (see Image 1).
Regarding Claim 7, Hogard further discloses the blood tube access portion (see Image 1) is set at a prescribed position of a pressure detector (pressure sensor 46, Fig. 40) that detects pressure (¶ [0328]; the blood tube access portion is next to the pressure detector as shown in Image 1).
Regarding Claim 8, Hogard further discloses the dialysate tube access portion (see Image 1) is set at a prescribed position of a pressure detector (hexagonal pressure sensor that is unlabeled between the blood tube access portion and dialysate tube access portion in Image 1) that detects pressure (¶ [0328]).
Regarding Claim 9, Hogard further discloses one side shape of the first and second panels unified with each other is asymmetric to the other side shape thereof (while not shown in Fig. 40, since Fig. 40 is a schematic, the cassettes shown in Figs. 2, 3, and 36 all show one curved side and one straight side; as such it would be understood that the cassette of Fig. 40 would also have one curved side and one straight side, which results in an asymmetrical shape).
Regarding Claim 14, Hogard further discloses a blood purification unit (venous dialyzer 20 and arterial dialyzer 30, Figs. 39 and 40).
Regarding Claim 15, Hogard further discloses a space is formed between the blood purification unit (20 and 30, Figs. 39 and 40) and the first and second panels (96, 98, Fig. 44; as seen in Fig. 39, there is tubing connecting the dialyzer to the cassette and as such the dialyzers are spaced from the panels of the cassette).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hogard et al (US 2009/0124963) in view of Crnkovich et al (US 2009/0101566).
Regarding Claim 10, Hogard is silent whether one side of the first and second panels unified with each other has different thicknesses from the other side thereof.
Crnkovich teaches a dialysis cassette, thus being in the same field of endeavor, which has one side of the cassette thinner than the other side of the cassette (as seen in Fig. 4, the right side of the cassette is thicker than the left side of the cassette). The flat, thinner side is used to hold the dialyzer (¶ [0075]).
Therefore, it would have been obvious to modify the cassette of Hogard to have the side that holds the dialyzer be thinner than the other side that is placed first within the cassette slot. This is shown to be an obvious variant of dialysis cassettes by Crnkovich, Fig. 4. Either structure of cassettes will function appropriately to control fluid flow through various pathways.
Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hogard et al (US 2009/0124963) in view of Shener et al (US 2007/0078370).
Regarding Claims 11 and 12, Hogard is silent whether the first and second panels unified with each other include a guide to be fitted into a rail formed in the cassette slot at one side and the other side, and the portion of at least one of the first and second panels to be inserted into the cassette slot includes a cassette-side fitting portion fitted to a cassette-slot-side fitting portion formed in the cassette slot.
Shener teaches a surgical fluid management system with a cassette, thus being in the same field of endeavor, where the housing of the cassette (300, Fig. 1B) includes a guide/a cassette-site fitting portion (protrusions 310, 311, 315, 316, 320, 321, Figs. 1B and 8; ¶ [0084]) to be fitted into a rail/cassette-slot-side fitting portion (tracks 205, Fig. 1A; ¶ [0077]) in the cassette slot (210, Fig. 1A) at one side and the other side (¶ [0077, 0084], Figs. 1A, 1B, and 8). These structures align with one another while inserting the cassette to ensure the cassette is placed properly in the machine (¶ [0077, 0091]).
Therefore, it would have been obvious to modify the sides of the cassette of Hogard to have a guide/cassette-side fitting portion to be fitted into a rail/cassette-slot-side fitting portion in the cassette slot, as taught by Shener. This ensures the cassette is inserted properly into the slot (as motivated by Shener ¶ [0077, 0091]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hogard et al (US 2009/0124963) in view of Lo et al (US 2007/0278155).
Regarding Claim 13, Hogard is silent whether the first and second panels are formed by bending a single panel.
Lo teaches a dialysis cassette, thus being in the same field of endeavor, with a cassette (10a, Fig. 4) made of two panels (sheets 74a and 74b, Fig. 4). The two panels can either be made of separate sheets or folded from the same piece of material (¶ [0139]).
Therefore, it would have been obvious to simply substitute the manner of manufacture of the cassette of Hogard for the method of manufacture of Lo. This is shown to be obvious by Lo, who indicates that manufacturing dialysis cassettes via either two separate sheets or by folding one sheet of material are both well known methods in the art (Lo, ¶ [0139]). Additionally, it has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hogard et al (US 2009/0124963) in view of Yamazaki et al (US 2017/0021077).
Regarding Claim 16, Hogard is silent regarding narrow portions provided on at least one of the first and second panels and fitted to connectors connected on both ends of the blood tube access portion and both ends of the dialysate tube access portion.
Yamazaki teaches a dialysis cassette, thus being in the same field of endeavor, with narrow portions (250, 277, Fig. 12) provided on at least one of the first and second panels (221, 222, Fig. 7; the narrow portions are on the panel 220 formed of the first and second sheets) and fitted to connectors (the ends of the tubes themselves can be considered the connectors) connected on both ends of the blood tube access portion (the portion of tube 278 that is visible within opening portion 225, Fig. 5) and the dialysate tube access portion (portion of tube 261 visible within the cut out 224, Fig. 8). This shape regulates the axial displacement of the coupler so that the tubes do not move around within the cassette (¶ [0084]).
Therefore, it would have been obvious to modify the cassette of Hogard to include narrow portions provided on at least one of the first and second panels and fitted to connectors connected on both ends of the blood tube access portion and both ends of the dialysate tube access portion, as taught by Yamazaki, to regulate the axial displacement of the coupler and therefore the blood tube access portions and the dialysate tube access portions so that the tubes do not move around within the cassette (as motivated by Yamazaki ¶ [0084]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781